Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3092082 (Geyer) in view of US 4442928 (Eastman).
Regarding claim 1, 4-5, 7-8, Geyer teaches an assembly comprising: a piston having a piston inner surface defining a cylindrical cavity (Fig 1, 6; piston 34, 36 with a piston inner surface defining a cylindrical cavity) and comprising: a first axial portion (see annotated figure below); a piston face at a first end of the first axial portion (see annotated figure below; face on the first, left end of the first axial portion); a second axial portion at a second end of the first axial portion (second axial portion on the second, right end); a helical piston thread defined upon the piston inner surface (see annotated figure below and col 2 ll. 39-66); and a bushing comprising a tubular cylindrical body having a bushing outer surface configured to contact the piston inner surface (Fig 1; bushing 62 contacts piston inner surface), and a bushing inner surface having a helical 
Geyer is silent as to a cylindrical first collection of tines arranged as a castle feature upon an axial end of the bushing, and a cylindrical second collection of tines arranged upon an axial end of the lock nut configured to rotationally engage the cylindrical first collection of tines. However, it was well known in the art that a bushing may comprise a cylindrical first collection of tines arranged as a castle feature on an axial end and a nut may comprise a cylindrical second collection of tines on an axial end that engages the first collection of tines in order to provide a rotational stop and limit linear movement, as taught by Eastman (col 4 ll. 4-27, Fig 2; first collection of tines/teeth 193 on bushing 166 engages second collection of tines/teeth on nut 192; the tines/teeth 193 and on 192 are construed as a “castle” features because they project outward from the end of the .

    PNG
    media_image1.png
    422
    649
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “Eastman’s teeth 192 and 193 are arranged in a sawtooth configuration”, Examiner respectfully asserts that the claim and disclosure makes no distinction between a “castle feature” and a “sawtooth” configuration and Eastman’s teeth are reasonably construed as a castle feature. The drawings do not show how the “castle feature” is shaped and the specification fails to describe the shape. Below is reproduced various shapes used for castle merlons. Applicant appears to apply the rectangular shaped for claim interpretation. However, castle merlons are not limited to rectangular, and the specification and drawings do not limit the “castle feature” to that shape. Eastman’s teeth are triangular shaped projections, and therefore reasonably construed as triangular castle features.

    PNG
    media_image2.png
    386
    805
    media_image2.png
    Greyscale

With regards to Applicant’s argument that “[t]he vertical sawtooth faces of Eastman’s teeth 192 and 193 appear to provide a unidirectional rotational dynamic stop” and “[i]f Eastman had bi-directional castle tines, then it appears that Eastman’s actuator . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741